CONMED CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT



AGREEMENT (this “Agreement”), dated as of February 24, 2015, between CONMED
Corporation (the “Company”) and the employee (as herein defined) of the Company
named on Schedule I (the “Employee”). Capitalized terms not defined herein shall
have the meanings ascribed to them in the Company’s Amended and Restated
Long-Term Incentive Plan (the “Plan”).

The parties hereto agree as follows:

1.          Grant of Performance Share Unit. In accordance with the Plan, there
is hereby granted on the date hereof to the Employee performance share units
(each, a “Unit”) in respect of the number of shares of the Company’s Common
Stock set forth on Schedule I hereto under the terms and conditions set forth in
this Agreement and the Plan, including Schedule I. A Unit constitutes an
unfunded and unsecured promise of the Company to deliver (or cause to be
delivered) to the Employee, subject to the terms and conditions of this
Agreement, including the performance and vesting conditions set forth in
Schedule I, a share of the Company’s Common Stock, or, at the option of the
Company cash equal to the Fair Market Value thereof, on the Vesting Date (as
defined below). Until such delivery, the Employee has only the rights of a
general unsecured creditor, and no rights as a shareholder, of the Company.

2.          General Vesting and Delivery. Except as to accelerated vesting for
death and disability and as otherwise required as specified in Sections 3 and 4,
the Units shall be earned and vest based on achievement of the performance goals
for the applicable period (the “Performance Period”) as set forth on Schedule I,
and shall be payable on or no later than 15 days following the date or dates on
which the Committee certifies achievement of the applicable performance goals
through the dates set forth on Schedule I (each, a “Vesting Date”), subject in
each case to the Employee’s continuous employment with the Company through such
Vesting Date (and in no event later than March 15 of the year following the year
in which such Vesting Date occurs).

1

 



3.          Termination of Employment. Except as provided in Section 4, upon the
termination of the Employee’s employment with the Company and its subsidiaries
for any reason other than death or disability, the Employee’s rights in respect
of any Units that are not vested shall immediately terminate and such unvested
Units shall cease to be outstanding and no shares of the Company’s Common Stock
or cash will be delivered in respect of such unvested Units. In the event that
employment with the Company is terminated as a result of the Employee’s death or
disability (as determined under the applicable Company long-term disability plan
as may be in effect from time to time), unvested Units will immediately become
vested on a pro rata basis measured based on the number of months completed from
the beginning of the Performance Period set forth on Schedule I until the
effective date of such termination, relative to sixty (60) months, with the
number of such vested Units deemed to be earned based on the level of
performance actually achieved through the date of such termination as set forth
on Schedule I ), and shall be payable as soon as practicable, but no later than
15 days, following the date on which the Committee certifies achievement of the
applicable performance goals through the termination date (and in no event later
than March 15 of the year following the year in which such employment
termination occurs).

4.          Change in Control. Notwithstanding anything in the Plan to the
contrary, the unvested Units will not automatically vest (and will not
automatically be paid out) in the event of a Change in Control. Upon a Change in
Control, outstanding unvested Units will be deemed to be earned based on the
level of performance actually achieved through the date of the Change in
Control, pursuant to the terms set forth on Schedule I, and will continue to
vest, subject to the Employee’s continuous employment with the Company, upon the
Vesting Dates as described on Schedule I.

2

 

In the event of a termination of Employee’s employment by the Company other than
for Cause, by the Employee for Good Reason or due to the Employee’s disability
or death, in either case, within two (2) years following a Change in Control,
the number of unvested Change in Control Units (as defined on Schedule I) will
become fully vested, and shall be payable as soon as practicable, but no later
than 15 days, following the termination date (and in no event later than March
15 of the year following the year in which such employment termination occurs).

In the event of a Change in Control, the Compensation Committee may take any
such actions as are permitted under the Plan, including, but not limited to,
providing that the Units may be assumed or substituted by the acquiring company
(or its parent company); provided that, in the event of a Change in Control in
which shareholders of the Company solely receive cash consideration for their
shares of Common Stock and the Units are assumed or substituted by the acquiring
company (or its parent company), then, unless otherwise determined by the
Compensation Committee, the Units will be converted into a right to receive a
cash payment equal to the cash consideration per share of Common Stock paid to
the Company’s shareholders in the Change in Control transaction. For purposes of
this Agreement, the following terms shall have the meanings set forth below:

(a)          “Change in Control” means the occurrence of any one of the
following events:

3

 



(i)          any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board of Directors (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (A) by the Company or any of its subsidiaries, (B) by any employee
benefit plan sponsored or maintained by the Company or any of its subsidiaries,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) pursuant to a Non-Control Transaction (as defined in
clause (ii) below); or

(ii)          the consummation of a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company (or any such type of
transaction involving the Company or any of its subsidiaries that requires the
approval of the Company’s stockholders, whether for the transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any corporation which
directly or indirectly has beneficial ownership of 100% of the Company Voting
Securities) eligible to elect directors of such corporation is represented by
shares that were Company Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted), and such
voting power is in substantially

4

 

the same proportion as the voting power of such Company Voting Securities
immediately prior to the Business Combination, (b) no person (other than any
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by the Company (or the corporation resulting from
such Business Combination)) immediately following the consummation of the
Business Combination becomes the beneficial owner, directly or indirectly, of
25% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the corporation resulting from such Business
Combination, and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
Incumbent Directors at the time of the approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies the conditions in clauses (a), (b) and (c) is referred to
hereunder as a “Non-Control Transaction”). Notwithstanding the foregoing, a
Change in Control of the Company shall not be deemed to occur solely because any
person acquires beneficial ownership of more than 25% of the Company Voting
Securities as a result of the acquisition of Company Voting Securities by the
Company which reduces the number of Company Voting Securities outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur.

(b)          “Cause” means (i) the willful and continued failure of Employee to
perform substantially his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness or any
such failure subsequent to Employee being delivered a notice of termination
without Cause by the Company or delivering a notice of termination for Good
Reason to the Company) after a written demand for substantial performance is
delivered to Employee by the Board of Directors of the Company (the “Board”)
which specifically identifies the manner in which the Board believes that
Employee has not substantially performed Employee’s duties, or (ii) the willful
engaging by Employee in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or its affiliates.

5

 

For purpose of this paragraph (a), no act or failure to act by Employee shall be
considered “willful” unless done or omitted to be done by Employee in bad faith
and without reasonable belief that Employee’s action or omission was in the best
interests of the Company or its affiliates. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board, based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company. Cause shall not exist unless and until the Company has delivered
to Employee a copy of a resolution duly adopted by three−quarters (3/4) of the
entire Board (excluding Employee if Employee is a Board member) at a meeting of
the Board called and held for such purpose (after reasonable notice to Employee
and an opportunity for Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail.

(c)          “Good Reason” means, without Employee’s express written consent,
the occurrence of any of the following events after a Change in Control: (i) (A)
any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any material and adverse
respect with Employee’s position(s), duties, responsibilities or status with the
Company immediately prior to such Change in Control (including any material and
adverse diminution of such duties or responsibilities);

6

 

provided, however, that Good Reason shall not be deemed to occur upon a change
in duties or responsibilities (other than reporting responsibilities) that is
solely and directly a result of the Company no longer being a publicly traded
entity and does not involve any other event set forth in this paragraph (b) or
(B) a material and adverse change in Employee’s titles or offices with the
Company as in effect immediately prior to such Change in Control; (ii) a
material reduction by the Company in Employee’s rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target), as in effect immediately prior to
such Change in Control or as the same may be increased from time to time
thereafter; (iii) any requirement of the Company that Employee (A) be based
anywhere more than fifty (50) miles from the office where Employee is located at
the time of the Change in Control or (B) travel on Company business to an extent
substantially greater than the travel obligations of Employee immediately prior
to such Change in Control; or (iv) the failure of the Company to continue in
effect any material employee benefit compensation welfare benefit or fringe
benefit plan in which Employee is eligible to participate in immediately prior
to such Change in Control or the taking of any action by the Company which would
materially adversely affect Employee’s contribution level or ability to
participate in or materially reduce Employee’s benefits under any such plan,
unless Employee is permitted to participate in other plans providing Employee
with substantially equivalent benefits in the aggregate (at substantially
equivalent Employee contribution levels with respect to welfare benefit plans).
An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Employee shall not constitute Good Reason. Employee’s right to
terminate employment for Good Reason shall not be affected by Employee’s
incapacities due to mental or physical illness and Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
such event shall not constitute Good Reason under this Agreement unless (i)
Employee provides notice to the Company within the ninety (90) days following
the initial existence of an event constituting Good Reason, (ii) the Company
does not remedy such event (if remediation is possible) within thirty (30) days
following the Company’s receipt of notice of such event, and (iii) Employee
separates from service with the Company within two (2) years following the
initial existence of such an event constituting Good Reason.

7

 



5.          No Dividend Equivalents. With respect to each Unit, if, prior to the
Vesting Date, there occurs a distribution of any regular cash dividend paid by
the Company in respect of the Common Stock the record date for which occurs on
or after the Vesting Date, the Employee shall not be entitled to receive on the
Vesting Date an amount in cash or stock equal to such regular dividend payment
as would have been made in respect of the shares of the Company’s Common Stock
underlying the Unit not yet delivered.

6.          Withholding. The vesting and payment of the Unit is conditioned on
the Employee’s payment of the amount of the federal, state and local taxes, if
any, required to be withheld and paid by the Company as a result of such vesting
and payment by check or, with the approval of the Committee, by the Company’s
retaining the number of shares of Common Stock, the Fair Market Value of which
is equal to the minimum amount required to be withheld, or, at the option of the
Company, cash.

7.          Authority. The Committee shall have final authority to interpret and
construe this Agreement and to make all determinations thereunder, and its
decisions shall be final, binding and conclusive upon all persons, including the
Employee and the Employee’s legal representative.

8

 



8.          Amendment. This Agreement may not be amended in any manner, except
by an instrument in writing signed by the parties hereto.

9.          Transferability. The Units are not assignable or transferable, and
no right or interest of the Employee shall be subject to any lien, obligation or
liability of the Employee, except by will or the laws of descent and
distribution. Notwithstanding the immediately preceding sentence, the Committee
may, subject to the terms and conditions it may specify, permit the Employee to
transfer the Unit to one or more of his immediate family members (i.e., his
spouse and issue, including adopted and step children) or to trusts established
in whole or in part for the benefit of the Employee and/or one or more of such
immediate family members. During the lifetime of the Employee, the Unit shall be
payable only by the Employee or by the immediate family member or trust to whom
such Unit has been transferred pursuant to the immediately preceding sentence.

10.          No Rights of Employment. This Agreement shall not be construed as
giving the Employee any right to continue in the employ of the Company or any
subsidiary or limit in any way the rights of the Company, or any subsidiary, to
terminate employment of the Employee at any time.

11.          Entire Agreement. The Plan is incorporated herein by reference.
This Agreement, the Plan and such other documents as may be executed in
connection with the payment of the Units constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter.

9

 



12.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice or conflict of laws provisions hereof.

13.          Successors. This Agreement shall be binding upon the Company and
the Employee and their respective legal representatives, heirs, beneficiaries,
successors and assigns and upon all other persons claiming under or through any
of them.

The parties hereto have executed this Performance Share Unit Agreement effective
as of the date first set forth above.

  CONMED CORPORATION               By:       Daniel S. Jonas – Executive Vice
President         Legal Affairs & General Counsel

 

 

Attest:               Terence Berge - Treasurer, Assistant Corporate  
Controller  

 

  Accepted and Agreed by:       By:       Curt R. Hartman      

 



 

10

 

SCHEDULE I

TO
PERFORMANCE SHARE UNIT AGREEMENT
with

Curt R. Hartman



Performance Period: January 1, 2015 to December 31, 2019 Number of Units
Granted: 100,000 (the “Target Units”), up to 200,000 Units at maximum
performance as set forth in Performance Measures. Performance Goal: Company
performance relative to the S&P 1500 Health Care Equipment Select Index
(SPSIHE), with the Company’s total shareholder return (“TSR”) determined based
on the period from the beginning through the end of the Performance Period (or
applicable Vesting Date) using a 30-day trading average stock price prior to the
beginning and end of the Performance Period (with dividends assumed to be
re-invested at the ex-dividend date).

Vesting Dates:

 

Units will be earned based on the table set forth below, subject to the
Employee’s continued employment through the following Vesting Dates (subject to
Sections 2, 3 and 4 of the Agreement): Tranche Units Vesting Date I 20,000
December 31, 2017 II 20,000 December 31, 2018 III 100,000* December 31, 2019    
(*less the number of Units earned at Target from Tranche I and II)

A-1

 

 

Performance Measures: Relative Performance Percentage of Target Units Earned
+15.8% above index 200% +11.0% above index 150% +8.2% above index 125% +5.7%
above index 100% +3.6% above index 75% +2.0% above index 50% Below +2.0% above
index 0%

 

Determination of Units
Earned:

On each of the Tranche I and Tranche II Vesting Dates, the number of Target
Units in the corresponding Tranche (20,000 Units) will be multiplied by the
“Percentage of Target Units Earned” for the actual TSR achieved through the
applicable Vesting Date to determine the number of Units earned for such Tranche
on the Vesting Date.

On the Tranche III Vesting Date, the number of Target Units earned (which may
not be less than zero) will be determined as (1) the product of (x) 100% of the
Target Units (100,000 Units) multiplied by (y) the “Percentage of Target Units
Earned” for the actual TSR achieved through the Tranche III Vesting Date, less
(2) the number of Units that paid out based on actual performance in respect of
each of the Tranche I and Tranche II Vesting Dates in accordance with the
preceding paragraph.

 

 

A-2

 



  

Determination of Units
Earned (Change in
Control):   Percentage of Units Earned for a Change in
Control (within the following periods after
commencement of the Performance Period):   Price at
Change in
Control Date 0-12
months 13-24
months 25-36
months 37-48
months 49-60
months   $60 or less 20% 40% 60% 80% 100%   $60-$80 30% 40% 60% 80% 100%  
$80-$105 45% 50% 60% 80% 100%   Above $105 60% 60% 60% 80% 100%

 

 

  Upon a Change in Control, the number of Units earned (which may not be less
than zero) will be determined as (1) the product of (x) 100% of the Target Units
(100,000) multiplied by (y) the “Percentage of Target Units Earned” for the
actual TSR achieved through the Change in Control date, multiplied by (z) the
“Percentage of Units Earned for a Change in Control” for both the share price
achieved upon the Change in Control date and the date of the Change in Control
relative to the commencement of the Performance Period, less (2) the number of
Units paid out based on actual performance in respect of each of the Tranche I
and Tranche II Vesting Dates in accordance with the preceding section (such
Units, the “Change in Control Units”).

 

A-3

 





Vesting of Change in
Control Units:

The Change in Control Units as determined above will vest as follows (subject to
earlier vesting pursuant to Section 4 of the Agreement):

If the Change in Control date occurs prior to the Tranche I Vesting Date, then
the Change in Control Units will vest (subject to continued employment or
earlier termination in accordance with Section 4 of the Agreement), 20% on each
of December 31, 2017 and December 31, 2018 and 60% on December 31, 2019;

If the Change in Control date occurs after the Tranche I Vesting Date and prior
to the Tranche II Vesting Date, then 25% of the Change in Control Units will
vest (subject to continued employment or earlier termination in accordance with
Section 4 of the Agreement) on December 31, 2018 and 75% of the Change in
Control Units will vest on December 31, 2019; and

If the Change in Control date occurs after the Tranche II Vesting Date and prior
to the Tranche III Vesting Date, then 100% of the Change in Control Units will
vest (subject to continued employment or earlier termination in accordance with
Section 4 of the Agreement) on December 31, 2019.

  Determination of Units
Earned (Termination for
Death or Disability/Non-
Change in Control): Upon a termination of employment due to disability or death,
in each case prior to (or more than two (2) years after) a Change in Control,
the number of Units earned (which may not be less than zero) will be determined
as (1) the product of (x) 100% of the Target Units (100,000) multiplied by (y)
the “Percentage of Target Units Earned” for the actual TSR achieved through the
date of such termination, less (2) the number of Units paid out based on actual
performance in respect of each of the Tranche I and Tranche II Vesting Dates in
accordance with the terms described above (prorated as set forth in Section 3 of
the Agreement).



A-4

 

In each of the foregoing cases, the percentage of Target Units earned will be
interpolated (on a straight-line basis) for achievement of relative performance
between the results in the table above. Notwithstanding anything to the
contrary, the maximum number of Units earned under this Agreement may not exceed
200% of the aggregate number of Target Units.



A-5

 

